Citation Nr: 0029440	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  98-07 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disability, to include as secondary to service-connected 
Crohn's disease.

2.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service-connected 
Crohn's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella



INTRODUCTION

The veteran served on active duty from February 1991 to 
February 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


REMAND

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  Service connection also may be granted for a 
disability that is proximately due to or the result of a 
service-connected disability.  When service connection is 
established for a secondary condition, that condition is 
considered as part of the original condition.  38 C.F.R. 
§ 3.310(a) (1999).

During the pendency of this appeal, the provisions of 
38 U.S.C.A. § 5107, which concern the VA's duty to assist the 
veteran with the development of facts pertinent to his claim, 
have been substantially revised.  Generally, when the laws or 
regulations change while a case is pending, the version most 
favorable to the veteran applies, absent congressional intent 
to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

The prior provisions of 38 U.S.C.A. § 5107 (West 1991) set 
forth the requirement that the VA assist a veteran with the 
development of facts pertinent to a well-grounded claim for 
benefits, whereas the revised version of this statute 
contains no "well-grounded" claim requirement and instead 
requires more generally that the VA assist a veteran with the 
facts pertinent to his claim.  Such assistance specifically 
includes providing a medical examination "when such 
examination may substantiate entitlement to the benefits 
sought."  While this revision specifies that the person 
submitting a claim of benefits shall have the burden of 
proof, the VA may decide a claim for benefits without 
providing assistance only in cases where "no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement."  See The Floyd D. Spence 
National Defense Authorization Act for FY 2001, Pub. L. No. 
106-398, § 1611 (2000) (to be codified at 38 U.S.C.A. 
§ 5107(a)).

The Board finds that, as the revised version of 38 U.S.C.A. 
§ 5107 eliminates the "well-grounded claim" requirement, 
this revision is more favorable to the veteran than the prior 
provisions of 38 U.S.C.A. § 5107 (West 1991) and is therefore 
applicable under Karnas.

The veteran claims that he has a right elbow disability and a 
bilateral knee disability as secondary to his service-
connected Crohn's disease.  Specifically, he believes that 
the claimed disabilities were caused by the medication 
required for Crohn's disease.  The service medical records 
contain no complaints, findings, or diagnoses related to the 
knees or right elbow.  Likewise, VA examinations dated August 
1994, July 1995, May 1996, and February 1997 make no 
reference to the knees or right elbow.  However, the evidence 
of record shows that the veteran took Prednisone regularly 
from the time of his diagnosis of Crohn's disease.

VA clinical records show that, in September 1998, the veteran 
complained of low back pain and a history of osteoporosis due 
to Prednisone was noted.  He was placed on Fosamax to retard 
bone density loss.  The following month, the presence of 
lumbar spine osteopenia was noted, and it was reported that 
the veteran was started on Fosamax due to the use of high 
dose steroids and bone density loss that was occurring by x-
ray.  A hospitalization report dated December 1998 found that 
the veteran's knees had slight crepitus but a full range of 
motion.  A radiological report of the abdomen performed that 
month showed early spurring of osseous structures along the 
superior acetabular margin and a small bone island in the 
left femoral neck.

During a VA examination in January 1999, the veteran reported 
a history of recent low back, right elbow and left knee pain 
over the past year.  He claimed that he had been told that he 
had bone loss of the right elbow and left knee due to steroid 
use.  He reported no injury to his elbows or knees and no 
history of weakness, swelling, instability, or locking.  
Physical examination of the upper and lower extremities found 
no synovitis, crepitus, atrophy, effusion or erythema of any 
joint.  There was a full range of motion.  Deep tendon 
reflexes, strength, and sensation were intact in both lower 
and upper extremities.  There was no evidence of bony 
deformities in any of the joints.  Bilateral subpatellar 
clicks with flexion and extension of the knees were present 
and the patella appeared to move slightly laterally.

The examiner commented that there were no clinical findings 
of any abnormality of the right elbow to support the 
veteran's subjective complaints.  As to the knees, he 
believed that the bilateral clicking was due to the 
maltracking patella on each side, and not to the Crohn's 
disease.  The examiner opined that he could not describe a 
significant abnormality of the elbows or the knees which 
would be related to medication.  He saw no evidence of 
significant bone loss on physical examination but could not 
find a bone scan or bone density study in the claims file.  
The x-ray reports of the left knee and right elbow were 
normal.  The veteran was diagnosed with Crohn's disease, 
lumbar degenerative disc disease, and patellar maltracking.

During a VA examination in May 1999, the examiner extensively 
reviewed the claims file and noted that the veteran had been 
taking oral steroids since 1993.  The veteran complained of 
right elbow and left knee pain for the past two years.  He 
described the pain as throbbing and intermittent, with 
occasional associated redness, swelling, and stiffness.  The 
veteran reported that he was started on Fosamax for thinning 
bones, but the examiner failed to find documentation of 
osteopenia or osteoporosis in the claims file.

Physical examination of the right elbow found a full range of 
motion, and no deformity, point tenderness, swelling, 
effusion, erythema, warmth, or redness.  Likewise, 
examination of the left knee made no objective findings other 
than point tenderness over the medial tibial plateau.  The 
examiner recommended a DEXA scan to determine whether the 
veteran indeed had osteopenia or osteoporosis.  He noted a 
diagnosis of historic arthritis without objective clinical 
evidence.

VA clinical records show that the veteran complained of joint 
pain, including the left knee, in June 1999.  Physical 
examination of the knee observed a loose patellar tendon and 
pain with flexion of the joint with pressure on the kneecap.  
The assessment was chondromalacia patella.  In November 1999, 
the veteran complained of joint pain of the left knee and 
right elbow.  It was noted that his Prednisone use had been 
tapered off because of arthralgia and a fractured sesamoid 
bone.  Musculoskeletal examination found no abnormalities, no 
tenderness or edema, and full motion and strength.

Based upon the aforementioned evidence, the Board believes 
that the veteran has presented sufficient evidence of 
plausible claims and that further action by the RO is 
necessary in order to assist him with the development of his 
claims.  Although the record does not contain a bone scan or 
a bone density study, the veteran has apparently been placed 
on medication for bone density loss and has taken steroids 
for several years.  The VA examiners have recommended that 
the veteran undergo a bone scan in order to determine if he, 
in fact, suffers from bone density loss of his joints.

The RO apparently scheduled the veteran for a bone scan; 
however, the claims file contains no verification that the 
veteran received notification.  Rather, a note associated 
with the claims file indicates that the veteran was sent a 
letter scheduling him for the bone scan.  The bone scan was 
not performed and the hospital was unable to report if the 
veteran was a no-show or if he had canceled the examination.  
The Supplemental Statement of the Case and the rating 
decision issued in January 2000 stated that the veteran did 
not report for the scheduled bone scan and denied his claims.

Accordingly, the Board believes that the veteran should be 
scheduled for another bone scan and be provided with proper 
notification.  The Board also believes that it would be 
helpful to secure the opinion of a VA physician regarding the 
results of the bone scan.  Therefore, in order to give the 
veteran every consideration with respect to the present 
appeal, this case is REMANDED for the following actions:


1.  The RO should obtain and associate 
with the claims file any and all VA 
medical records, not previously acquired, 
pertaining to the treatment of the 
veteran.

2.  The RO should schedule the veteran 
for a bone scan of his joints, 
specifically his bilateral knees and 
elbows, and provide him with written and 
timely notification of the scheduled 
appointment.

3.  The RO should associate the bone scan 
report with the claims file.  If the 
veteran does not appear for the bone 
scan, his failure to do so should be 
properly documented in the claims file.

4.  Thereafter, the veteran's claims file 
should be provided to the appropriate VA 
physician.  The physician is requested to 
review all pertinent records in the 
claims file, including the VA clinical 
records, the bone scan, and the medical 
opinions of all private physicians and VA 
examiners.  The physician is requested to 
offer an opinion as to the nature, 
severity, and manifestations of the 
veteran's current elbow and knee 
disabilities.  In so doing, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
current disability is related to the 
veteran's service-connected Crohn's 
disease or to the medications that are 
necessary for the treatment of Crohn's 
disease.  The opinion must be supported 
by a written rationale, and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.

5.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate length of 
time in which to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.




		
	WARREN W. RICE, JR.
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

 
- 7 -


- 1 -


